[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 04-15261                       June 9, 2005
                             Non-Argument Calendar              THOMAS K. KAHN
                           ________________________                 CLERK


                       D. C. Docket No. 04-00136-CR-H-S

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus


TYRONE HINES,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________
                                 (June 9, 2005)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant Tyrone Hines, a federal prisoner, appeals his sentence for being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). On appeal,
Hines argues that the district court improperly imposed a four-level enhancement

to his base offense level for possession of a firearm while committing another

felony. Although Hines signed a sentence appeal waiver, he argues that his claim

falls within an exception to the appeal waiver, namely that he may appeal his

sentence because it exceeds the applicable guideline sentencing range.

      We review de novo the knowing and voluntary nature of a sentence appeal

waiver. United States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). A

sentence appeal waiver may be enforced, so long as it was knowingly and

voluntarily made. Id. at 1350. To prevail upon its contention that the sentencing

claim is waived, we have indicated that “[t]he government must show that either

(1) the district court specifically questioned the defendant concerning the sentence

appeal waiver during the Rule 11 colloquy, or (2) it is manifestly clear from the

record that the defendant otherwise understood the full significance of the waiver.”

Id. at 1351.

      Hines does not dispute that the appeal waiver was knowing and voluntary.

Although he argues that the issue he seeks to raise falls within the exception to the

appeal waiver for a sentence that exceeds the sentencing guidelines range, Hines

actually is arguing that the district court incorrectly calculated his sentencing

guidelines range. Accordingly, we conclude that the claim is barred by the



                                           2
sentence appeal waiver. See Bushert, 997 F.2d at 1350. Moreover, Hines’s

sentence did not even exceed the guideline range that he argues should have been

applied. Accordingly, we affirm Hines’s sentence.

      AFFIRMED.




                                        3